DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Amendment
	Applicant’s amendment filed December 7, 2020 amending claims 14, 21 and 32, and adding new claim 35 has been entered.  Claims 1-13, 15, 20 and 26-31 are canceled.  Claims 14, 16-19, 21-25 and 32-35 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous double patenting rejection over U.S. Patent No. 10,660,912 B2 is hereby withdrawn as the claims of said patent is drawn to the treatment of ovarian cancer while the claims of the instant application are currently drawn to the treatment of biliary tract cancer.
Applicant’s arguments with respect to the remaining double patenting rejections are found not persuasive.  The claims of the instant application are drawn to the treatment of biliary cancer comprising the administration of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate in combination with a platinum-based anticancer agent.  The cited claims of each of the copending applications are also drawn to the treatment prima facie obvious.  Thus the cited claims of the instant application and the cited claims of each of the copending applications are mutually obvious and as such not patentably distinct.
Applicant's arguments filed December 7, 2020 with respect to the rejection under 35 USC 102 have been fully considered but are found not persuasive. 
Applicant continues to argue that in order for there to be synergism between the agents, both agents must be present in the subject at the same time whether they are administered at the same time or not.  Applicant argues that Ghazaly teaches that the subjects have not received chemotherapy within 28 days.  Applicant argues that synergy is defined as a stronger observed effect of the combined compounds than that predicted from the single compounds effects; the working together of two or more drugs to produce an effect greater than the sum of their individual effects; as well as the combined power of the group of things when they are working together that is greater than the total power achieved by each working separately.  Applicant appears to argue that compounds cannot work together unless they are in the body at the same time.  Applicant argues that the 28 day wash out period taught in Ghazaly was sufficient to remove all compounds prior to NUC-1031 administration.

It is maintained that there is no evidence presented which teaches or suggests that the effects of the previously administered drug, i.e. cisplatin, despite the time interval, will have no additional benefit on the NUC-1031 administered for the treatment of cancer. Moreover, Applicant has not provided any evidence to support their argument that in order for there to be synergism between two agents, both must be present in the subject at the same time.  The claims of the instant application merely state that the compounds are administered in combination, and there is no time interval 
Thus, since the prior art teaches cisplatin followed by NUC-1031 the same synergistic effects as claimed in the instant claims will necessarily be achieved in the prior art. Thus the previous rejection over Ghazaly et al. is hereby maintained and reproduced below.
With respect to the obviousness rejection, Applicant has submitted a declaration under 37 CFR 1.132 which states that one would have only expected modest improvement with the combination of NUC-1031 and cisplatin as compared to gemcitabine and cisplatin, however, Applicant's data establish unexpected synergistic effects.  Applicant argues that they have determined improved results with the claimed combination that are unexpectedly and surprisingly better than the combination of gemcitabine and cisplatin.  Applicant argues that the objective response rate for the 
These arguments are found not persuasive since it is not clear that the results achieved for the claimed combination is significantly improved over the combination for gemcitabine and cisplatin since there are not enough patients in the study to compare with the study that administers the combination of gemcitabine and cisplatin.  It is not clear that if the number of evaluable patients were increased for the claimed combination that any differences in results as compared to gemcitabine and cisplatin would be achieved.  There is no evidence presented that demonstrates that increasing the evaluable patients would result in any better results as achieved with the combination of gemcitabine and cisplatin.  Thus Applicant’s data is found not persuasive.  It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963). 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  New claim 35 is being rejected on the same grounds.  This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 16-19, 21-25 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-34 of copending Application No. 16/642,832 (U.S. Publication No. 2020/0197430 A1) (Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘832 are drawn to a method of treating cancer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 16-19, 21-25 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-46 of copending Application No. 16/871,140 (Provided on IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘140 are drawn to a method of treating cancer comprising administering a therapeutically effective amount of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate in combination with a platinum-based anticancer agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17-19, 21-24, 32-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghazaly et al. (May 30-June 3, 2014 ProGem1: A Phase I/II study of a first-in-class nucleotide analogue Acelarin (NUC-1031) in patients with advanced solid tumors-Poster ASCO 2014).
Claims 14, 17-19, 21-24, 32-33 and 35 of the instant application claim a method of treating ovarian, bladder or biliary tract cancer comprising administering a therapeutically effective amount of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate in combination with a platinum-based anticancer agent such as cisplatin.
Ghazaly et al. teaches the treatment of cancer comprising the administration of NUC-1031 which is gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate.  Ghazaly et al. teaches administration of between 375 mg/m2 and 1000 mg/m2 of NUC-1031.  Ghazaly et al. teaches NUC-1031 is administered as a 10 minute IV injection (Study design).  Ghazaly teaches intracellular dFdCTP half-life of 12.1 hours (Pharmacokinetics).  Ghazaly et al. specifically teaches treating a patient with biliary tract cancer, cholangiocarcinoma, with multi-site metastases, treated with gemcitabine and cisplatin followed by NUC-1031 (Patient case study).  Ghazaly et al. teaches that the cancer is refractory to gemcitabine and cisplatin.  
Thus the cited claims are anticipated since Ghazaly et al. reports the treatment of cancer in a patient having biliary cancer treated with cisplatin followed by NUC-1031 .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-19, 21-25 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Valle et al. (2010, New England Journal of Medicine, 362:14 pages 1273-1281) in view of McGuigan U.S. Patent No. 7,951,787 B2 (Provided on IDS).
Claims 14, 16-19, 21-25 and 32-35 of the instant application claim a method of treating ovarian, bladder or biliary tract cancer comprising administering a therapeutically effective amount of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate in combination with a platinum-based anticancer agent such as cisplatin.
Valle et al. teaches treatment of locally advanced or metastatic cholangiocarcinoma, gallbladder cancer or ampullary cancer with either 25 mg/m2 cisplatin followed by 1000 mg/m2 gemcitabine or 1000 mg/m2 gemcitabine alone (page 1273).  Valle et al. teaches that cisplatin plus gemcitabine is an effective treatment option for locally advanced or metastatic biliary tract cancer (page 1278).  Valle et al. concludes that as compared with gemcitabine alone, cisplatin plus gemcitabine is associated with a significant survival advantage without the addition of substantial toxicity (page 1273).
Valle et al. does not teach the administration of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate also known as NUC-1031 and acelarin.
McGuigan teaches phosphoramidate derivatives of nucleotides and their use in the treatment of cancer including gemcitabine substituted at the 5-position (abstract).  McGuigan specifically teaches the synthesis of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate (CPF 31) (column 48 lines 25-45 and claim 17).  McGuigan specifically demonstrates that CPF 31 has increased anti-cancer activity as compared 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Valle et al. which teaches the combination of gemcitabine and cisplatin for the treatment of cancer, particularly biliary tract cancer with the teachings of McGuigan which teaches a gemcitabine derivative, specifically CPF 31 which is gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate that has increased anti-cancer activity and reduced toxicity as compared to gemcitabine.  Thus an ordinary skilled artisan would have been motivated to substitute CPF 31 for gemcitabine in the method of Valle et al. with a reasonable expectation of improving the treatment of biliary tract cancer.  Thus since the prior art renders obvious combining CPF 31 and cisplatin for the treatment of biliary tract cancer, a synergistic effect is also rendered obvious since combining the same components for the treatment for the same disease will necessarily result in the same effects as claimed in the instant claims.
With respect to claim 17, said claim is rendered obvious since the McGuigan prior art teaches the synthesis of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and thus necessarily teaches the combination of the stereoisomers.  Furthermore claim 16 is rendered obvious since compounds which are stereoisomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Thus in the absence of a 
With respect to the amount of NUC-1031 as claimed in claim 34 of the instant application, it is obvious to vary and/or optimize the amount of a compound provided in the composition in order to provide optimal treatment of the desired disorder or condition.  In the instant case, one would necessarily arrive at the amount of NUC-1031 since the prior art renders obvious combining the same compounds for the treatment of the same cancer as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
 	Claims 14, 16-19, 21-25 and 32-35 are rejected.  Claims 1-13, 15, 20 and 26-31 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM